DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 8 and 14 are objected to because the term “and” is missing before the last limitation.
Claims 2-7, 8-13 and 15-20 are objected to because of their dependency on the objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganu et al (US 2014/0059218) in view of Zouezouvillys (US 2015/0319034) and Turley et al (US 2005/0204402).
For claim 1, Ganu discloses a method (see at least Fig.1) comprising: wherein a first client device and a second client device are connected to a first customer premise equipment device (see at least Fig.1; Clients 180a/b connected to at least AP 100a (first CPE)).  Garu discloses all the claimed subject matter with the exception of explicitly disclosing monitoring a quality parameter of a first client device; determining that the quality parameter of the first client device is less than a quality parameter threshold; and identifying an interchangeable service associated with a service provided by the first client device, wherein the interchangeable service is provided by a second client device.  However, Zouezouvillys discloses a network device (see at least Fig.2; 202) monitoring a quality parameter of a first connection (see at least [0095]; monitoring the quality of the primary (first) connection); determining that the quality parameter of the first connection is less than a quality parameter threshold (see at least [0095]; determining that the quality of the primary (first) connection is below a threshold value); and identifying an interchangeable service associated with a service provided by the first connection (see at least [0096]; identifying a secondary media (interchangeable service) (at least [0039]) associated with a first media (service) provided by the first/primary connection), wherein the interchangeable service is provided by a second connection (see at least [0096]; secondary media (interchangeable service) is provided by the second/secondary connection).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching 
For claim 2, Zouezouvillys further discloses determining that a quality parameter of the second connection is greater than a quality parameter threshold (see at least [0095]; the connection monitor 216 and wherein the quality level of the second connection is better than the quality level of the first connection (above threshold) and wherein the switch is based on the quality of the connection and therefore the secondary connection is required to be above the threshold to trigger the switch); and wherein the incoming packets associated with the service provided by the first 

For claim 4, Ganu further discloses the first network extender to forward incoming packets received at the first network extender to the first client device (see at least [0067]; transitioning (steering) the client device to another AP (extender) for the purpose of connecting the client to network by exchanging (at least forward) traffic (at least incoming packets) from and to clients).  Gary in view of Zouezouvillys discloses all the claimed subject matter with the exception of explicitly disclosing creating a new port forwarding rule at the first network extender.  However, Turley discloses the use/create 
For claim 5, Ganu further discloses steering the first client device to the first network extender (see at least [0067]; transitioning (steering) the client device to another AP (extender)).  Gary discloses all the claimed subject matter with the exception of explicitly disclosing wherein the interchangeable service associated with a service provided by the first client device is identified in response to a determination that a quality parameter of the first client device is less than a quality parameter threshold.  However, Zouezouvillys discloses a network device (see at least Fig.2; 202) monitoring a quality parameter of a first connection (see at least [0095]; monitoring the quality of the primary (first) connection) and wherein the interchangeable service associated with a service provided by the first connection is identified in response to a determination that a quality parameter of the first connection is less than a quality parameter threshold (see at least [0095]-[0096]; identifying a secondary media (interchangeable service) (at least [0039]) associated with a first media (service) provided by the first/primary connection in response of determining that the quality of the primary (first) connection drops below a threshold value).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Zouezouvillys into the method/apparatus/CRM of Garu by implementing the 
For claim 6, Ganu further discloses wherein the quality parameter of the first client device after steering the first client device to the first network extender (see at [0032] and/or Fig.2; client table that contains at least signal strength 230 (quality parameter) and client ID 220 and the use of table to control steering/transitioning (before and after)) is received by the first customer premise equipment device as a communication that is output from the first network extender extender (see at [0032] and/or Fig.2; client table in every APs (CPE and extender) are shared (outputted) among them or via at least controller 140 (Fig.1 and/or [0036])).
For claim 7, Turley further discloses wherein port forwarding incoming packets associated with the service provided by the first client device to the second client device comprises amending one or more port forwarding rules by changing a forwarding destination address from an address associated with the first client device to an address associated with the second client device (see at least [0050]; the use/modify (at least [0048]; modify (amend)  firewall rule) one or more port forwarding rules that rewrite a portion of the header of the network packets (incoming packets) by at least changing the destination address (first client) so that the packets arrives at an alternate location (second client)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Turley into the method/apparatus/CRM of Garu in view of Zouezouvillys by port forwarding (translating the address of) the incoming packets associated with the first/primary 
Claims 8-13 are rejected for same reasons as claims 1-3 and 5-7, respectively (Garu further discloses network device (CPE) in at least [0021] and/or [0023]).
Claims 14-20 are rejected for same reasons as claims 1-7, respectively (Garu further discloses CRM in at least [0023]).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467